DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/17/21 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-5, 7-11, and 14-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao et al. (U.S. 2017/0332396) (hereinafter “Liao”).  Liao teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method in a user equipment comprising:  establishing a communication connection with a communication network via an access point including receiving information for defining a format of the communication connection, whereby the format to be used as part of the communication connection includes one or more parameters which are received from the communication network when establishing the communication connection, wherein at least one of the one or more received parameters serve to define a downlink control channel transmission structure to be used as part of the format” is anticipated by a user equipment that receives higher layer configuration information as well as physical layer signaling (collectively information) via a base station (access point) in a mobile communication network (for connection establishment/reconfiguration) that indicates which frame slots of a frame structure (format) are downlink-only and which frame slots are flexible slots, as well as one or more slot types (parameters) associated with corresponding one or more flexible slots of each radio frame as shown in steps 1001 and 1002 of Figure 10 and spoken of on page 5, paragraph [0045]; where the received physical layer signaling indicates which slots include scheduled control data (control channel transmission structure) as shown in Figure 9 and spoken of on page 5, paragraph [0043].
Lastly, “receiving a downlink control channel including one or more control channel transmissions in support of the established communication connection, based at least one of the one or more received parameters” is anticipated by the base station that performs data transmission and/or reception with the user equipment in the one or more flexible slots (control channel transmission) based on the indicated one or more slot types as shown in step 1103 of Figure 11 and spoken of on page 5, paragraph [0046].
Regarding claim 2, “wherein the at least one of the one or more received parameters, which serve to define the downlink control channel transmission structure to be used as part of the format includes one or more parameters, which define a periodicity value for a series of downlink control channel transmissions and a time-frequency domain length value for each transmission of the one or more downlink control channel transmissions” is anticipated by the received frame structure having a numerology with integer multiple subcarrier spacing (periodicity value) and a corresponding slot length (time-frequency domain length value) as spoken of on page 2, paragraphs [0026]-[0027].
Regarding claim 3, “wherein the periodicity value comprises an integer multiple of subframes where a subframe comprises a plurality of orthogonal frequency division multiplexing (OFDM) symbols, and the time-frequency domain length value comprises a set of OFDM symbols and a set of physical resource blocks; and wherein at least one of the set of OFDM symbols, number of OFDM symbols, the set of physical resource blocks, and number of physical resource blocks is different from a first subframe of the downlink control channel transmission to a second subframe of the downlink control channel transmission” is anticipated by the received frame structure having a numerology with integer multiple subcarrier spacing (periodicity value) and a 
Regarding claim 4, “wherein the at least one of the one or more received parameters, which serve to define the downlink control channel transmission structure to be used as part of the format includes one or more parameters, which define an OFDM subcarrier spacing value used for receiving downlink control channel transmissions” is anticipated by the received frame structure having a numerology with integer multiple subcarrier spacing (periodicity value) and a corresponding slot length (time-frequency domain length value) as spoken of on page 2, paragraphs [0026]-[0027]; where different numerologies have a different slot length, and where a slot comprises a number of OFDM symbols as spoken of on page 2, paragraph [0027].
Regarding claim 5, “wherein the at least one of the one or more received parameters, which serve to define the downlink control channel transmission structure to be used as part of the format includes one or more parameters, which define a cyclic prefix value associated with the downlink control channel” is anticipated by the received frame structure having a numerology with integer multiple subcarrier spacing (periodicity value) and a corresponding slot length (time-frequency domain length value) as spoken of on page 2, paragraphs [0026]-[0027]; where different numerologies have a different slot length, and where a slot comprises a number of OFDM symbols as spoken of on page 2, paragraph [0027]; and where the OFDM symbol time length can be found by 
Regarding claim 7, “wherein establishing the communication connection with the communication network via the access point includes receiving a broadcast channel while performing an initial access procedure with the communication network, wherein at least some of the information for defining the format of the communication connection including the downlink control channel transmission structure is determined from the received broadcast channel” is anticipated by a user equipment that receives higher layer configuration information as well as physical layer signaling (collectively information) via a base station (access point) in a mobile communication network (for connection establishment/reconfiguration) as spoken of on page 5, paragraph [0045], where the higher layer and the physical layer signaling is received via broadcast signaling (broadcast channel) as spoken of on page 3, paragraph [0032].
Regarding claim 8, “wherein a numerology for receiving downlink control channel transmissions is different from a numerology used for receiving the broadcast channel, wherein a numerology comprises one or more of a subcarrier spacing and a cyclic prefix length” is anticipated by the use of the frame structure of Figure 1 that supports multiple numerologies each having different subcarrier spacing as spoken of on page 2, paragraph [0026].
Regarding claim 9, “determining from the broadcast channel, a set of time-domain resources where downlink transmissions are not present” is anticipated by the TDD configurations (time domain) shown in Figure 8 that indicate the allocation of 
Regarding claim 10, “determining from the broadcast channel, a set of time-domain resources for uplink transmission” is anticipated by the TDD configurations (time domain) shown in Figure 8 that indicate the allocation of resources to uplink and downlink transmissions as spoken of on page 4, paragraph [0041].
Regarding claim 11, “wherein receiving the broadcast channel comprises determining an OFDM subcarrier spacing value used for receiving the broadcast channel, wherein the OFDM subcarrier spacing value is determined based on the operating band in which the broadcast channel is received” is anticipated by a user equipment that receives higher layer configuration information as well as physical layer signaling (collectively information) via a base station (access point) in a mobile communication network (for connection establishment/reconfiguration) as spoken of on page 5, paragraph [0045], where the higher layer and the physical layer signaling is received via broadcast signaling (broadcast channel) as spoken of on page 3, paragraph [0032]; and where the frame structure supports multiple numerologies with integer multiple subcarrier spacing as spoken of on page 2, paragraph [0026].
Regarding claim 14, “wherein establishing the communication connection with the communication network via the access point includes receiving at least some of the information for defining a format of the communication connection including the downlink control channel transmission structure, which is determined from one or more parameters included as part of control information received from a downlink control channel transmission related to a target access point in anticipation of a possible 
Regarding claim 15, “wherein establishing the communication connection with the communication network via the access point includes reconfiguring a previously established communication connection, where the reconfiguration allows for the format to be used as part of the communication connection to be modified, so as to define a different format having a different downlink control channel transmission structure” is anticipated by a user equipment that receives higher layer configuration information as well as physical layer signaling (collectively information) via a base station (access point) in a mobile communication network (for connection establishment/reconfiguration) that indicates which frame slots of a frame structure (format) are downlink-only and which frame slots are flexible slots, as well as one or more slot types (control information) associated with corresponding one or more flexible slots of each radio frame as shown in steps 1001 and 1002 of Figure 10 and spoken of on page 5, paragraph [0045]; where the frame structure of Figure 1 may be dynamically changed based on the current system needs (reconfiguration of connection) as shown in Figure 9 and spoken of on page 4, paragraph [0042]. 
Regarding claim 16, “wherein the at least one of the one or more received parameters which serve to define the downlink control channel transmission structure vary from a first time instance of the downlink control channel transmission to a second time instance of the downlink control channel transmission based on a predetermined pattern” is anticipated by the frame structures shown in Figure 7 having differing UL/DL slot configurations (patterns) based upon the received slot type information (parameters) as spoken of on page 4, paragraph [0039].
Regarding claim 17, “wherein the predetermined pattern is based on one or more of identification information determined from a received synchronization signal, and at least one of the one or more received parameters that is not varying based on the predetermined pattern” is anticipated by the frame structures shown in Figure 7 having differing UL/DL slot configurations (patterns) based upon the received slot type information (received parameters) as spoken of on page 4, paragraph [0039]. 
Regarding claim 18, “receiving on the downlink control channel information regarding default numerology for at least one of downlink control channel scheduling data, or data transmission; wherein the default numerology comprises a default subcarrier spacing and a default cyclic prefix length” is anticipated by the receiving of higher layer signaling (information) that indicates a number of OFDM symbols reserved for guard periods in downlink-major and uplink-major slots (control channel scheduling) as spoken of on page 5, paragraph [0042]; where multiple numerologies with 15 KHz subcarrier spacing (default) are supported as spoken of on page 2, paragraph [0026].
19, “wherein the default numerology for downlink transmissions from the access point to the user equipment is different than the default numerology for uplink transmissions from the user equipment to the access point” is anticipated by the dynamic configurations 710, 720, 730, 740 of the frame structure shown in Figure 7 that have differing slot allocations for uplink and downlink transmissions as spoken of on page 4, paragraph [0039].
Regarding claim 20, “receiving on the downlink control channel information regarding one or more preconfigured timing relation parameters for data transmission, wherein the preconfigured timing relation parameters includes at least one from the set of a timing relation between downlink control channel and downlink data, a timing relation between downlink data and acknowledgment transmission, a timing relation between downlink control channel and uplink data, and a timing relation between uplink data and earliest uplink acknowledgment transmission or uplink transmission/retransmission scheduling for a same hybrid automatic repeat request process” is anticipated by the OFDM symbol configurations shown in Figure 8 that indicate time relationships between uplink, downlink, and guard period intervals (control channel and data) as spoken of on page 4, paragraph [0041].
Regarding claim 21, “a user equipment in a communication network, the user equipment comprising:  a transceiver that sends and receives signals between the user equipment and a communication network entity including information for defining a format of a communication connection; a controller that identifies one or more parameters from the information for defining the format of the communication connection, wherein at least one of the one or more received parameters serve to higher layer configuration information as well as physical layer signaling (collectively information) via a base station (access point) in a mobile communication network (for connection establishment/reconfiguration) that indicates which frame slots of a frame structure (format) are downlink-only and which frame slots are flexible slots, as well as one or more slot types (parameters) associated with corresponding one or more flexible slots of each radio frame as shown in steps 1001 and 1002 of Figure 10 and spoken of on page 5, paragraph [0045]; where the received physical layer signaling indicates which slots include scheduled control data (control channel transmission structure) as shown in Figure 9 and spoken of on page 5, paragraph [0043]; and where the user equipment 201 of Figure 2 includes a transceiver 213 as well as a processor 212 (controller).
Lastly, “wherein the transceiver receives a downlink control channel as part of the communication connection, the downlink control channel including one or more downlink control channel transmissions in support of the communication connection, based upon the downlink control channel transmission structure defined by the at least one of the one or more received parameters” is anticipated by the base station that performs data transmission and/or reception with the user equipment in the one or more flexible slots (control channel transmission) based on the indicated one or more slot types as shown in step 1103 of Figure 11 and spoken of on page 5, paragraph [0046]. 
Regarding claim 22, “wherein the at least one of the one or more parameters that serve to define a downlink control channel transmission structure include at least one of a) a periodicity value for a series of downlink control channel transmissions and a time-
Regarding claim 23, “wherein the transceiver receives a broadcast channel while performing an initial access procedure with the communication network, wherein at least some of the information for defining the format of the communication connection including the downlink control channel transmission structure is determined from the received broadcast channel” is anticipated by a user equipment that receives higher layer configuration information as well as physical layer signaling (collectively information) via a base station (access point) in a mobile communication network (for connection establishment/reconfiguration) as spoken of on page 5, paragraph [0045], where the higher layer and the physical layer signaling is received via broadcast signaling (broadcast channel) as spoken of on page 3, paragraph [0032]. 
Regarding claim 24, “wherein the transceiver receives at least some of the information for defining a format of the communication connection including the downlink control channel transmission structure, which is determined by the controller from one or more parameters included as part of control information received from a 
Regarding claim 25, “wherein the controller reconfigures a previously established communication connection, where the reconfiguration allows for the format to be used as part of the communication connection to be modified, so as to define a different format having a different downlink control channel transmission structure” is anticipated by a user equipment that receives higher layer configuration information as well as physical layer signaling (collectively information) via a base station (access point) in a mobile communication network (for connection establishment/reconfiguration) that indicates which frame slots of a frame structure (format) are downlink-only and which frame slots are flexible slots, as well as one or more slot types (control information) associated with corresponding one or more flexible slots of each radio frame as shown in steps 1001 and 1002 of Figure 10 and spoken of on page 5, paragraph [0045]; where the frame structure of Figure 1 may be dynamically changed based on the current system needs (reconfiguration of connection) as shown in Figure 9 and spoken of on page 4, paragraph [0042].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Iyer et al. (U.S. 2017/0366311) (hereinafter “Iyer”).
6, Liao teaches claim 1 as described above.  Liao does not explicitly teach “wherein the at least one of the one or more received parameters, which serve to define the downlink control channel transmission structure to be used as part of the format includes one or more parameters, which indicate whether the downlink control channel can be received based on a single antenna port or whether the downlink control channel can be received based on multiple antenna ports”.
However, Iyer teaches a method and system for controlling signaling in a 5G New Radio environment, where a flexible frame structure is used for control signaling that is adaptable based on UE antenna/port configuration as spoken of on page 12, paragraphs [0179], [0181], and [0185].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the adaptability based on antenna/port configuration as taught in Iyer to the system of Liao in order to provide a more adaptive system that can accommodate different antenna/port configurations, thereby improving system functionality as spoken of on page 12, paragraph [0185] of Iyer.
Regarding claims 12 and 13, Liao teaches claim 7 as described above.  Liao does not explicitly teach “receiving the broadcast channel using a first set of reference signal transmissions; receiving the downlink control channel using a second set of reference signal transmissions, wherein the first and second set of reference signal transmissions are transmitted on different antenna ports”, or “receiving the first set of reference signal transmissions within OFDM symbols comprising the broadcast channel”.
Iyer teaches a method and system for controlling signaling in a 5G New Radio environment, where a flexible frame structure is used for control signaling that is adaptable based on UE antenna/port configuration as spoken of on page 12, paragraphs [0179], [0181], and [0185].  Iyer also teaches where reference signals are used that are dynamically or semi-statically configured to support multiple numerologies (first set and second set of reference signal transmissions) as spoken of on page 12, paragraph [0185].  Iyer also teaches where the transmitted reference signals are contained within a subframe structure including OFDM symbols as shown in Figure 25 and spoken of on page 13, paragraphs [0190]-[0191].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the adaptability based on antenna/port configuration as taught in Iyer to the system of Liao in order to provide a more adaptive system that can accommodate different antenna/port configurations, thereby improving system functionality as spoken of on page 12, paragraph [0185] of Iyer.
Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive.
Regarding amended claims 1 and 21, Applicant argues that Liao et al. (U.S. 2017/0332396) (hereinafter “Liao”) fails to teach “one or more parameters which are received from the communication network when establishing the communication connection, wherein at least one or more received parameters serve to define a downlink control channel transmission structure to be used as part of the format; and receiving a downlink control channel including one or more downlink control channel transmissions in support of the established communication connection, based upon the downlink control channel transmission structure defined by the at least one of the one or more received parameters” in claim 1 or “one or more parameters from the information for defining the format of the communication connection, wherein at least one of the one or more received parameters serve to define a downlink control channel transmission structure; and wherein the transceiver receives a downlink control channel as part of the communication connection, the downlink control channel including one or more downlink control channel transmissions in support of the communications connection, based upon the downlink control channel transmission structure defined by the at least one of the one or more received parameters” in claim 21.  
Applicant further argues that while Liao adjusts an overall structure in terms of defining a current identification between multiple types of slots for use with an allowable flexible frame structure, such a modification does not speak to the defined structure of an associated downlink control channel being used in conjunction with the downlink portion of those slots.
Examiner respectfully disagrees. As provided in the Final Office Action, Liao teaches a user equipment that receives higher layer configuration information as well as physical layer signaling (collectively information) via a base station (access point) in a mobile communication network (for connection establishment/reconfiguration) that indicates which frame slots of a frame structure (format) are downlink-only and which frame slots are flexible slots, as well as one or more slot types (parameters) one or more flexible slots of each radio frame as shown in steps 1001 and 1002 of Figure 10 and spoken of on page 5, paragraph [0045]; where the received physical layer signaling indicates which slots include scheduled control data (control channel transmission structure) as shown in Figure 9 and spoken of on page 5, paragraph [0043].
Liao further teaches the base station that performs data transmission and/or reception with the user equipment in the one or more flexible slots (control channel transmission) based on the indicated one or more slot types as shown in step 1103 of Figure 11 and spoken of on page 5, paragraph [0046].
Furthermore, as noted in the BPAI decision of 9/17/21, Liao describes on page 3, paragraph [0034] (as well as Figure 3), how the one or more slot types (i.e. DL-only, DL-major, UL-major) associated with corresponding one or more flexible slots of each radio frame include both DL data and DL control transmission structure.
It is maintained that the above teachings describe an adjustment of structure of a downlink control channel as particular frame slots of a frame structure are indicated to a user equipment as including scheduled DL control data, which describes where DL control data is transmitted/received within the frame structure over the communication channel. The language of claims 1 and 21 is rather broad in scope, and by giving a broadest reasonable interpretation of the claim language, it is maintained that Liao teaches the above limitations in question.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467